 



EXHIBIT 10.97

April 15, 2003

Jim J. Flatley

Jim,

[ASPECT LOGO]

We are pleased to offer you employment at Aspect Communications Corporation as
President, Sales and Services, reporting to me, with an anticipated start date
of as soon as possible.

Your starting salary will be $29,166.66 per month, which will be paid bi-weekly.
This base salary is equivalent to approximately $350,000 per year. You will be
eligible to receive incentive bonuses targeted at $262,000 annually, to be paid
as follows:



  a.   $50,000 guaranteed annual bonus, paid in equal quarterly amounts of
$12,500, for your first two (2) years of employment.     b.   Aspect Executive
Incentive Plan. Under this plan you may be eligible to receive an annual cash
bonus targeted at $212,000. The amount of your bonus will be based on the
Company’s performance and your completion of, or contribution to, performance
milestones on your annual goals.     c.   In your first year $106,000 of the
$212,000 incentive will be guaranteed, such that $53,000 will be payable after
6 months of employment and the remaining $53,000 payable at your one-year
anniversary.     d.   Therefore, your annual target compensation will be
$612,000.

We will recommend to the Plan Administrator of the Company’s Stock Option Plan
that you be granted options to purchase 350,000 shares of Aspect Communications
Corporation Common Stock. These options are granted on your start date. The
grant price will be the closing price on your start date as quoted in the Wall
Street Journal. In addition, you will be granted an additional 200,000 shares
one year from your hire date assuming mutually agreed upon objectives are met.
The strike price for the additional 200,000 shares shall be the Wall Street
Journal market closing price on your one-year anniversary. All options will vest
over four years: twenty-five percent (25%) will become exercisable on the first
anniversary of the initial grant date, and the balance will vest in equal
increments monthly over the remaining three-year period. Should your employment
terminate for any reason, your options will cease to continue to vest as of your
termination. Complete details of the stock option agreement will be provided to
you upon approval of our options.

Further, you are also being offered a change in control agreement, which
accompanies this letter.

In addition to your base salary and incentive bonuses, as additional executive
benefit, you will be eligible for up to $3500.00 per year in executive expense
reimbursement for any combination of the following:



  •   Personal income tax preparation     •   Financial and estate planning    
•   Personal physical exam

Aspect Communications
1310 Ridder Park Drive
San Jose, CA 95131-2313
tel (408) 325-2200
fax (408) 325-2260
www.aspect.com

 



--------------------------------------------------------------------------------



 



James J. Flatley
Page 2 of 3

(ASPECT LOGO)

This offer of employment is contingent upon the following:



•   Your ability to provide and maintain the proper and necessary documentation
required for you and Aspect to comply with all applicable United States
immigration laws and regulations. Please be prepared on your first day of
employment to show specific documentation to certify your legal right to work in
the United States. Enclosed is a complete listing of acceptable forms of
documentation. If you are a foreign national requiring work authorization to
begin employment, you must contact the Aspect Immigration Department at (408)
325-4102 or jang.im@aspect.com to initiate the visa process. Aspect will submit
a petition on your behalf to obtain employment authorization, and will file visa
applications for your immediate dependent family members. Aspect will pay the
legal fees and costs related to these filings. Because the number of work visas
available each year is limited by the U.S. government, Aspect reserves the right
to withdraw or suspend this offer if the Company is not able to obtain work
authorization for you in six (6) months of initial filing or if your petition is
rejected by the proper government authorities Should economic conditions
affecting Aspect’s workforce change prior to obtaining employment authorization;
Aspect reserves the right to rescind this offer. Please note that if you
currently have employment authorization such as practical, curricular or
academic training (F-1 or J-1), you must contact the Aspect Immigration
Department before beginning employment.   •   Your execution (signature) of the
Aspect Employee Agreement which protects the intellectual property and
confidential information of Aspect, and prohibits the unauthorized use of the
intellectual property and confidential information of any other company.   •  
The satisfactory review and/or verification of background information,
including, but not limited to, prior employment, reference checks, education,
Department of Motor Vehicles, Social Security, and criminal records.   •   The
satisfactory review and completion of professional references submitted to
Aspect Communications by you.

We are looking forward to working with you at Aspect, being part of a Company
that provides great value to its customers and employees. I believe that you
have much to offer and much to gain in joining us. If you have any questions
regarding this offer or the enclosed documents, please contact John Viera at
408-325-4972 or e-mail at john.viera@aspect.com.

Your employment will be based on the mutual consent of you and Aspect
Communications. Accordingly, either you or the Company can terminate the
employment relationship at will with or without cause of advance notice, at any
time. Only the CEO of the Company has the authority to change the at-will nature
of your employment with Aspect Communications, which must be done in a written
agreement expressly for that purpose.

This letter is the complete and entire expression of our offer of employment and
supersedes all other information, whether written or oral, concerning your
employment offer with Aspect Communications Corporation. This offer is valid
only if signed by an authorized Aspect agent.

 



--------------------------------------------------------------------------------



 



James J. Flatley
Page 3 of 3

Please indicate your acceptance of this offer by signing and returning it to
John Viera immediately.

      Sincerely,
/s/ Beatriz V. Infante


--------------------------------------------------------------------------------

Beatriz V. Infante
Chairman, President and CEO           [ASPECT LOGO]    

I have read, understand and agree to the terms and conditions set forth above.

          /s/ Jim Flatley

--------------------------------------------------------------------------------

Jim Flatley    

--------------------------------------------------------------------------------

Date           Start Date:   April 23, 2003        

--------------------------------------------------------------------------------

              Enclosures    

 